DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Sep 2020 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 13/825389, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “tool 20A” described in [0060] of the original specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what constitutes a “honing tool” and the “one or more honing stones or abrasive elements carried on the honing tool” recited in lines 5 and 6. As best understood, the term “honing tool” can refer to either an entire honing apparatus (e.g. element 200 in applicant’s figure 11), or specifically to the stones or abrasive elements which carry out the honing (e.g. element 206 in applicant’s figure 11). From the context of the claims, which recite a “tool holding element” holds a honing tool, it appears that the claimed “honing tool” is intended to refer to the honing stones (206) which are held by the holding element. It is therefore unclear how “one or more honing stones or abrasive elements” can be “carried on the honing tool,” as claimed. In other words, “honing stones or abrasive elements” appear to constitute the “honing tool” in the claims, making it unclear how they are “carried on” themselves. It is unclear what elements in applicant’s specification and figures constitute the claimed honing tool if the honing tool is a separate element from the honing stones. For the purposes of this examination, the honing stones or abrasive elements will be read as constituting the claimed honing tool, as this is examiner’s best understanding of the claim. 
Claims 21 and 22 are rejected as indefinite for substantially the same reasons described in the rejection of claim 1 above. 
Further regarding claim 1, the claim recites “a honing tool” in line 14. It is unclear if this is the same or different from the honing tool recited in line 5. For the purposes of this examination, this will be read as “the honing tool,” as this appears to be applicant’s intent. 
Claims 2-14 and 17-20 are rejected as indefinite due to dependency upon rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 12-14, 17, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saito et al (US 4463490, previously cited).
Regarding claim 1, Saito discloses a honing tool holder, comprising a body having a mounting element (9) for cooperatively mounting the tool holder on a spindle (5) of a machine tool for rotation therewith about a rotational axis therethrough and axial stroking movements (col 2, lines 14-17; note that the spindle is not positively recited), and a tool holding element (surface 5a) opposite the mounting element configured and operable to cooperatively hold a honing tool  (surface 5a on opposite side of mounting element cooperates with surface 9a to hold honing tools 13, 15) so as to extend axially from the tool holder to position one or more honing stones or abrasive elements constituting the honing tool (see 112b rejection above) in a radial outward facing position (see fig 2 showing honing stones 13, 15 extending axially from the right side of the holder and radially outward from element 12) for rotation about the rotational axis; and a feed system carried entirely on the body, comprising a feed rod assembly (20) supported for axial movement within the body and configured to connect to a feed element (28; note that the feed element is not actively recited as an element of the honing tool holder) of the honing tool when held by the tool holding element, to control radial movements of the one or more honing stones or abrasive elements of the tool (col 4, lines 58-63), and a centrifugal force operated mechanism cooperatively engageable with an element of or 
Regarding claims 2-4, Saito further discloses the at least one weight is biased against a radial extending surface within the body for the radial movement therealong (contacting the radial surface of body on right side of weight 12 as shown in fig 2); the at least one weight is biased against the radial extending surface by an element or elements of the feed rod assembly (biased by surface 20b); and comprising at least one bearing disposed between the at least one weight and the element or elements of the feed rod assembly to reduce friction therebetween (the two contacting surfaces can be considered a plain bearing as broadly claimed). 
Regarding claim 5, Saito further discloses at least one biasing element (20b) urging the at least one weight radially inwardly (fig 2).
Regarding claims 12-14, Saito further discloses the at least one weight comprises a wedge having a cam surface (12a) cooperatively engaged with an element of the feed rod 
Regarding claim 17, Saito further discloses the at least one wedge having the cam surface is removable from the holder and replaceable with a wedge having a cam surface having a different shape or angle (fig 2, depicted screws provide for disassembly and replacement of parts of the honing tool including the wedge).
Regarding claim 21, Saito discloses a honing tool holder, comprising a body having a mounting element (9) for cooperatively mounting the tool holder on a spindle (5) of a machine tool for rotation therewith about a rotational axis therethrough and axial stroking movements (col 2, lines 14-17; note that the spindle is not positively recited), and a tool holding element (surface 5a) opposite the mounting element and cooperatively holding a honing tool  including one or more honing stones or abrasive elements (13, 15; see 112b rejection above) for rotation about the rotational axis; and a feed system carried on the body, comprising a feed rod assembly (20) supported to move axially within the body and connected to a feed element (20b) of the honing tool configured to translate force exerted thereagainst in a predetermined axial direction into a radial outward force exerted against the one or more honing stones or abrasive elements (13, 15) of the tool (col 2, lines 51-56), and the feed system comprising a centrifugal force operated mechanism cooperatively engageable with an element of or connected to the feed rod assembly to control the axial movement thereof, the centrifugal force operated mechanism including at least one weight (12) restrained within the body separately and spaced from the honing tool (fig 2; spaced from honing tools 15) so as to move 
Regarding claim 22, Saito discloses a honing tool holder, comprising a body having a mounting element (9) for cooperatively mounting the tool holder on a spindle (5) of a machine tool for rotation therewith about a rotational axis therethrough and axial stroking movements (col 2, lines 14-17; note that the spindle is not positively recited), and a tool holding element (surface 5a) opposite the mounting element and cooperatively holding a honing tool  including one or more honing stones or abrasive elements (13, 15; see 112b rejection above) for rotation about the rotational axis; and a feed system carried on the body, comprising a feed rod assembly (20) supported to move axially within the body and connected to a feed element (20b) of the honing tool configured to translate movement thereof in a predetermined axial direction into a radial outward movement of the one or more honing stones or abrasive elements (13, 15) of the tool (col 2, lines 51-56), and the feed system comprising a centrifugal force operated mechanism cooperatively engageable with an element of or connected to the feed rod assembly to control the axial movement thereof, the centrifugal force operated .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito as applied to claim 1 above, and further in view of Regler (US 2015/0283667, previously cited).
Regarding claim 6, Saito teaches all the elements of claim 1 as described above. Saito further teaches a signal unit carried on the body and including a circuit including a switch (activated by detection based on nozzle 40) and a signal device configured to activate the signal device to output a signal when the feed rod assembly reaches a selectable limit (col 4, lines 5-22; compared and adjusted based on reference value, constituting the selectable limit). Saito does not teach the signal unit including a battery. Regler teaches a honing tool holder comprising a signal unit carried on a body including a circuit including a battery ([0024]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a battery to the signal unit of Saito in order to achieve the predictable result of providing rechargeable power to the signal device as taught by Regler ([0024]). 
Regarding claim 7, Saito, as modified, teaches all the elements of claim 6 as described above. Saito further teaches the signal comprises a light emission (col 4, lines 5-22; as broadly claimed, the signal, which causes movement of the motor can be considered a light emission, as the motor’s movement and results thereof would be visible to a user).
Regarding claim 8, Saito, as modified, teaches all the elements of claim 6 as described above. Saito does not teach the signal comprises an RF emission. Regler further teaches a signal comprises an RF emission ([0018]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an RF emission signal in the signal unit of Saito in order to increase the distance that the signal can travel as taught by Regler ([0059]). 
Regarding claims 9-11, Saito, as modified, teaches all the elements of claim 6 as described above. Saito further teaches the circuit is additionally configured to output signals representative of positions of the feed rod assembly (col 4, lines 13-17); the positions are representative of an axial position of the feed rod assembly (col 4, lines 13-17; the feed rod is moved axially based on the signal); the positions are representative of a radial position of the at least one weight (axial movement of the feed rod moves the weight radially).
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito as applied to claim 1 above, and further in view of Czubak (US 3405049, previously cited).
Regarding claim 18, Saito teaches all the elements of claim 1 as described above. Saito further teaches the honing tool holder comprises a plurality of the weights (abstract). Saito does not teach at least one restraining element carried on the body and configured to restrain one or more of the weights from the radial movement. Czubak teaches a honing tool holder including a plurality of weights (21) and at least one restraining element (43) carried on the body and configured to restrain one or more of the weights from the radial movement (col 3, lines 39-47). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the restraining elements of Czubak to the tool holder of Saito in order to lock the weights in their radial positions during machining as taught by Czubak (col 3, lines 24-27). 
Regarding claims 19 and 20, Saito, as modified, teaches all the elements of claim 18 as described above. Czubak further teaches the restraining element is movable to release the one or more of the weights to allow the radial movement thereof (col 3, lines 50-57); and wherein .
Response to Arguments
Applicant's arguments filed 29 Sep 2020 have been fully considered but they are not persuasive. Applicant argues that the claims as amended define over the structure of Saito. Examiner respectfully disagrees. The claim amendments raise issues under 112b, which make it difficult to discern which parts of applicant’s invention are being referenced. Applicant’s figure 11 and the relevant description in the specification, which describe the claimed embodiment do not appear to differentiate between the claimed honing tool and the honing stones, making the scope of the claims unclear. As best understood, the honing tool (honing stones or abrasive elements) of Saito extend axially from the tool holder and radially as claimed. Applicant further argues that the claimed feed rod assembly “control” of the radial movements of the honing stones is not taught by Saito. However, this is explicitly described in col 4, lines 58-63 of Saito, which described the feed rod 20 controlling the honing stones to be pushed radially. Applicant further argues that the weight of Saito is not spaced from the tool holding element or honing tool, as claimed. However, Saito teaches the weight 12 spaced from the tool holding element 5a as shown in fig 5. As best understood in light of the 112b rejection, the weight is also spaced from elements 15, which can be considered honing tools as broadly claimed.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723